Citation Nr: 0912094	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs (VA) compensation benefits.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from January 1978 to December 
1992.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in January 2007.  


FINDINGS OF FACT

1.  The Veteran has been reasonably discharging his 
responsibility for support of his spouse and child D., with 
whom he does not reside, by making adequate payments for 
their support.  

2.  The Veteran's VA compensation payments include an amount 
for the support of his spouse and child, D.

3.  The appellant has a financial hardship for the purpose of 
a determination of a special apportionment.  

4.  An apportioned share of the Veteran's VA compensation 
payments for his spouse in the amount of $84 per month would 
not impose a hardship on him.  


CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
Veteran's service-connected disability compensation benefits 
to his dependent spouse are not met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. § 3.450 (2008).  


2.  The requirements for a special apportioned share of the 
Veteran's service-connected disability compensation benefits 
to his dependent spouse in the amount of $84 are met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The RO awarded the Veteran service connection for three 
disabilities with a combined rating of 30 percent, and 
disability compensation, effective in July 1993.  In 
September 2005, the appellant, who is the Veteran's spouse, 
applied for an apportionment of the Veteran's disability 
compensation on behalf of herself and their son, D.  She 
indicated that the Veteran was no longer living with her and 
D., who was at that time 18 years old.  The record indicates 
that the Veteran was then receiving an additional amount from 
VA for a dependent spouse and one child.  

VA law provides that if a veteran's children are not in the 
veteran's custody, all or any part of compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 5307.  A 
"general" apportionment may be paid if the veteran's 
children are not residing with the veteran, and the veteran 
is not reasonably discharging his responsibility for the 
children's support.  38 C.F.R. § 3.450.  The United States 
Court of Appeals for Veterans Claims (Court) has held that it 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

The appellant submitted a listing of her net worth, income, 
and expenses in March 2006.  The Veteran submitted a similar 
accounting in June 2006.  The appellant listed monthly income 
of $2112, including $135 from the Veteran for spousal 
support; she listed expenses totaling $1832.  In addition, 
she reported that she gave her son an average of $400 per 
month.  The Veteran listed monthly income totaling $2639 and 
expenses totaling $1755, including $135 for spousal support.  

In her notice of disagreement that was received in March 
2007, the appellant indicated that her monthly income was 
then $1385 and she listed $1314 in expenses (which she 
totaled as $1334), although she did not indicate amounts for 
food or clothing, as she had previously.  Rather, she 
reported that she had only $51 left for food and other 
expenses after paying the household bills.  She also stated 
that her home had no heat, because she could not afford to 
buy oil, and that she no longer had a car and had to rely on 
her coworkers to get to and from work.  

In a statement that accompanied her substantive appeal, the 
appellant indicated that the Veteran's monthly payment to her 
for spousal support had been reduced by the Domestic 
relations office to $124.60.  She stated that she was two 
months behind in her mortgage payments and that the property 
taxes for her home for 2005 had not been paid, although she 
was trying to make payments; she did not indicate how much or 
how often she was making those payments.  The appellant also 
again indicated that she could not afford to buy oil to heat 
her home.  

Considering the fact that the appellant's most recent listing 
of her income and expenses does not include amounts for food, 
clothing, or heating oil, the Board finds that her expenses 
actually do exceed her income each month.  

The Board observes that § 3.450(c) provides that "[n]o 
apportionment shall be made where the veteran, the veteran's 
spouse (when paid as "wife" or as "husband"), surviving 
spouse, or fiduciary is providing for dependents."  As noted 
above, both parties have reported that the Veteran is paying 
an amount to the appellant for spousal support.  That amount 
was initially $135 per month, but, according the appellant, 
was reduced to $124.60.  The statement of the case in 
September 2007 shows that the Veteran was being paid by VA an 
additional $72 for dependent spouse and one child.  Thus, he 
was paying the appellant more than the amount he was 
receiving from VA for dependents.  According to § 3.450(c), 
then, no "general" apportionment of the Veteran's VA 
compensation benefits may be made.  

However, a "special" apportionment may be paid where 
hardship is shown to exist.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451.  

Section 3.451 also provides that "apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee."  

The Board also observes that the appellant's son, D., was 22 
years old in July 2008, and that the veteran's monthly VA 
compensation payment was scheduled to be reduced to $377 in 
July 2008 (based on the rates in effect in February 2006 for 
a veteran and spouse), apparently due to D.'s projected 
graduation from college.  Further, the record does not 
indicate whether D. now resides in the appellant's household.  
Nevertheless, based on the available financial information 
for the appellant, her monthly expenses, including amounts 
for food, clothing, and heating oil, would clearly exceed her 
monthly income by over $200.  The available information 
clearly indicates that her financial status has imposed a 
hardship on her, as defined by the inability to pay for the 
most basic needs.  Because the financial information for the 
Veteran shows that his monthly income exceeds his expenses by 
more than $800, an apportionment of his compensation benefits 
would not impose a hardship on him.  Therefore, the Board 
finds that a "special" apportionment of the Veteran's VA 
disability compensation benefits is warranted.  


The Board notes that the rate for disability compensation for 
a Veteran with service-connected disability of 30 percent, 
with a spouse only is currently $421 per month.  Fifty 
percent of that amount is $210; 20 percent is $84.  As noted 
above, the Veteran is already paying the appellant $125 per 
month for spousal support.  Therefore, the Board concludes 
that a special apportionment of the Veteran's disability 
benefits in the amount of $84 per month on the appellant's 
behalf is warranted under the provisions of 38 C.F.R. 
§ 3.451, based on the available financial information for 
both parties.  As noted, such an apportionment would not 
impose a hardship on the Veteran.  

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice through a September 
2007 statement of the case, issued subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the appellant has had the opportunity 
to submit additional argument and evidence -and has done so 
- and to meaningfully participate in the adjudication 
process.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

A claim for an apportionment is a "contested claim," and is 
subject to the special provisions set forth in 38 U.S.C.A. 
§ 7105A (West 2002) and 38 C.F.R. §§ 19.100, 19.101, 19.102, 
20.500, 20.501, 20.502, 20.503, and 20.504 (2008).  The 
applicable contested claims procedures were followed in this 
case.  The RO provided both parties, the appellant and the 
veteran, with notices and determinations related to the 
contested claim, and advised both parties of the applicable 
law and regulations.  

The Board observes that the appellant's notice of 
disagreement was received within 60 days of the RO's notice 
of its decision, and her substantive appeal was also received 
within approximately 60 days of the mailing of the statement 
of the case.  However, the law and regulations provide that a 
substantive appeal in the case of a contested claim must be 
received within 30 days of the mailing of the statement of 
the case.  Further, the cover letter for the statement of the 
case, as well as the instructions that accompanied the VA 
Form 9 that was mailed with the statement of the case also 
set forth that time requirement.  Nevertheless, the statement 
of the case itself provided the appellant with the time 
requirements set forth in 38 C.F.R. § 20.302 (2008), which 
are not applicable in contested claim cases.  Thus, although 
the appellant's substantive appeal was not timely according 
the law and regulations, she could have been confused by the 
notice furnished by the RO, and believed that she had 60 days 
to file her substantive appeal, as provided by § 20.302.  
Therefore, the Board will accept her substantive appeal as 
having been timely filed.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the parties to obtain 
evidence.  

VA has obtained financial information from both parties, and 
has afforded both parties the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the claims file; and neither party has contended otherwise.  
The Board therefore concludes that VA has substantially 
complied with the notice and assistance requirements, and 
that neither the appellant nor the veteran is prejudiced by a 
decision on the claim at this time.  


ORDER

Entitlement to a special apportionment of the Veteran's VA 
disability compensation benefits in the monthly amount of $84 
is granted, subject to the law and regulations governing the 
disbursement of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


